department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil legend cc d e e g h dear this is our final_determination that you are not the subject of a harassment campaign within the meaning of sec_6104 of the internal_revenue_code the code’ we made this determination for the following reason s this is in response to the inquiry dated date requesting a harassment campaign determination on your behalf the inquiry also referenced c d e f and g this letter is limited to the request made on your behalf because the submission did not include a form_2848 power_of_attorney and declaration of representative for the remaining organizations for us to process the ruling requests for those organizations each organization would need to submit its own form_2848 if the remaining organizations want a ruling applicable to their specific circumstances they can submit their own ruling requests please note however that the information you provided would support the same outcome for similar requests your request is based on the actions of members of h a request or requests by member s of h for financial documents and records and a request by h for your form_1023 applications and your last three tax returns you request an exemption to the requirement to provide h with the forms application_for tax exemption and your other financial documents please note that organizations exempt from federal_income_tax are required to make available for public inspection only specific information as provided for in sec_6104 of the internal_revenue_code the code eg form_990 applications for tax exemption and form 990-t any other request for documents is outside the scope of the code and this letter the applicable code provisions are discussed below sec_6104 of the code requires organizations exempt from federal_income_tax to make certain materials available for inspection upon the request of an individual including forms 990-ez 990-pf 990-t and applications for tax exemption under sec_501 if the request for the material is made in person a copy shall be provided immediately if the request is made in writing the material shall be provided within days of receipt of the request sec_6104 of the code provides for a 3-year limitation on inspection of annual returns therefore only the three most recent form_990 information returns and form 990-t of an organization must be provided for inspection please note that for form 990-t the inspection requirement is effective only for returns filed on or after date sec_6104 of the code provides that a tax-exempt_organization is not required to fulfill a request for inspection of discloseable information if the internal_revenue_service determines the organization is the subject of a harassment campaign and compliance with such request would not be in the public interest sec_301_6104_d_-3 of the treasury regulations clarifies what constitutes harassment for purposes of a harassment campaign determination it states that a group of requests for an organization’s application_for tax exemption or annual information returns is indicative of a harassment campaign if the requests are part of a single coordinated effort to disrupt the operations of a tax-exempt_organization rather than to collect information about the organization facts and circumstances that indicate the organization is the subject of a harassment campaign include a sudden increase in the number of requests an extraordinary number of requests made through form letters or similarly worded correspondence evidence of a purpose to deter significantly the organization’s employees or volunteers from pursuing the organization’s exempt_purpose requests that contain language hostile to the organization direct evidence of bad faith by organizers of the purported harassment campaign evidence that the organization has already provided the requested documents to a member of the purported harassing group and a demonstration by the tax-exempt_organization that it routinely provides copies of its documents upon request sec_301_6104_d_-3 of the treasury regulations the regulations provides a special rule for multiple requests from a single individual or address a tax-exempt_organization may disregard any request for copies of all or part of any document beyond the first two received in any 30-day period or the first four received within any one-year period from the same individual or the same address regardless of whether the service has determined that the organization is subject_to a harassment campaign the information provided with the request for a harassment campaign determination on your behalf involves a single requestor h by a representative of h a request for information from one requestor can not serve as a basis for a harassment campaign determination regardless of the motivation of the person requesting the documents as indicated in sec_301_6104_d_-3 of the regulations a group of requests for form_990 returns or application_for exemption would be required to conclude that an organization is the subject of a harassment campaign and then only if the requests are part of a single coordinated effort to disrupt the operations of the tax- exempt_organization requests from a single requestor are addressed in the special rule_of sec_301_6104_d_-3 of the regulations thus it is unnecessary to analyze the facts and circumstances discussed in the regulations note however that under sec_301_6104_d_-3 of the regulations you would not have to respond to any request from a single individual or address beyond the second in a 30-day period or the fourth in a one-year period based on the information provided in your request we conclude that you are not the subject of a harassment campaign within the contemplation of sec_6104 of the code note that failure to make information available for inspection under sec_6104 of the code can subject a tax-exempt_organization to penalties pursuant to sec_6652 and sec_6685 sec_6652 imposes fines for each day of the period which an exempt_organization fails to comply with the requirements of sec_6104 sec_6685 imposes additional penalties for a willful failure to comply with sec_6104 we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs te_ge customer account services at if you have any questions about your sincerely lois g lerner director exempt_organizations
